DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	 This application claims benefits of priority from Provisional Application 62/234009 filed September 28, 2015. 
	The effective date of the claims described in this application is September 28, 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2020,12/21/2020  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5,8-13,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (USPGPUB 2014/0095637) further in view of Fedorovskaya (USPGPUB  2014/0002342  ) further in view of Schigel (USPGPUB 2009/0234876).
In regard to Claim 1
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 1) a computer-implemented method to share images over a communication network, (Cropper-Paragraph 36, the user may make the video available through a website or other resource that allows a user to access the resource to retrieve the video )  the method comprising: determining a set of recipient users to receive access (Schigel Figure 4C,Paragraph 203, determining a plurality of suggested recipients from the contact list of the first member) to one or more images; (Fedorovskaya-Paragraph 138, select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images )
determining, by a device, that a first recipient user of the set of recipient users is associated with a first communication channel; (Fedorovskaya-Figure 2E, Paragraph 50, sharing or communication within and across different platforms using social nets (e.g., communications within blogs, boards, and email associated with a users profile)
the types of content each member of the meta-community prefers to receive or send, Paragraph 96, categorized content in content category database 356 is represented by one or more identifiers. In some embodiments, the content is represented by their URLs )
 in response to determining that the first recipient user is associated with the first type of communication channel, (Schigel- Paragraph 7, the types of content each member of the meta-community prefers to receive or send ,Paragraph 96, member's interests may be deduced by matching content shared by the member with categorized content in content category database 356 )  
providing, in a first sharing message, first information having a first information type (Cropper-Paragraph Paragraph 25, data that is shared may include any number of different types of data in any format )  selected based on the first type of communication channel, (Fedorovskaya-Figure 2E, Paragraph 50, sharing or communication within and across different platforms using social nets (e.g., communications within blogs, boards, and email associated with a users profile)  wherein each type of communication channel of the plurality of different types of communication channels is associated with a respective type of information  to be included in sharing messages sent via the type of communication channel; (Schigel- Paragraph 7, the types of content each member of the meta-community prefers to receive or send ,Paragraph 96, member's interests may be deduced by matching content shared by the member with categorized content in content category database 356 )
receiving a share command to share the one or more images with the set of recipient users; (Cropper-Paragraph 36, the user may make the video available through a website or other resource that allows a user to access the resource to retrieve the video )  and 
in response to receiving the share command, causing the first sharing message to be sent to a first recipient device of the first recipient user via the first communication channel. (Schigel-Paragraph 34, the information to be shared is identified as a part or all of the content of a web page, Paragraph 71, a link may be sent to IM recipients ) 	In regard to Claim 2,18
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 2,18) determining that a second recipient user of the set of recipient users is associated with a second communication channel; determining a type of the second communication channel, (Sanders-Paragraph 55,Figure 2E, Field 252 provides an option to the member to select any network identifiers related to recipients directly from the contact list of the member. In field 254-3 tabs representing different types of network identifiers may be selected. Essentially, a member can choose to select the type of method by which the content will be sent to one or more recipients through field 256 after a network tab is selected )  wherein the type of the second communication channel is a second type of communication channel different from the first type of communication In regard to Claim 3,19
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 3,19) wherein the first information includes: a first link to an album data structure storing the one or more images; (Schigel-Paragraph 34, the information to be shared is identified as a part or all of the content of a web page, Paragraph 71, a link may be sent to IM recipients ) and notification data to be displayed in a notification by the first recipient device, the notification indicating that the one or more images are accessible in the album data structure via the first recipient device, wherein the second information includes one or more provided images corresponding to at least one of the one or more images. 	In regard to Claim 4
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 4) wherein each respective type of information to be included in sharing messages includes, at least in part, a different type of information from the other respective types of information. (Cropper-Paragraph Paragraph 25, data that is shared may include any number of different types of data in any format )  	In regard to Claim 5
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 5) wherein the first information includes a first link to an album data structure that stores the one or more images, (Schigel-Paragraph 34, the information to be shared is identified as a part or all of the content of a web page, Paragraph 71, a link may be sent to IM recipients ) wherein the album data structure is accessible to the first recipient device over a communication network.	
In regard to Claim 8
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 8) wherein the first type of communication channel includes an email communication channel. (Fedorovskaya-Figure 2E, Paragraph 50, sharing or communication within and across different platforms using social nets (e.g., communications within blogs, boards, and email associated with a users profile)  	In regard to Claim 9
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 9) wherein the first type of communication channel includes a Short Message Service (SMS) communication channel. (Sanders-Paragraph 55,Figure 2E, Field 252 provides an option to the member to select any network identifiers related to recipients directly from the contact list of the member. In field 254-3 tabs representing different types of network identifiers may be selected. Essentially, a member can choose to select the type of method by which the content will be sent to one or more recipients through field 256 after a network tab is selected )  	In regard to Claim 10
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 10) wherein the first type of communication channel includes at least one of: a network account of the first recipient user; (Schigel-Paragraph 34, a member may elect to sign in or log out of the host application by using the button …the host application exists as an embedded share button or link on a web page ) or an image management application executing on the device and on the first recipient device, wherein the first information includes a first link to the one or more images, the first link associated with the image management application. 	In regard to Claim 11
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 11) wherein the first information includes a first link to an album data structure that stores the one or more images, (Schigel-Paragraph 34, the information to be shared is identified as a part or all of the content of a web page, Paragraph 71, a link may be sent to IM recipients ) wherein the album data structure is accessible to the first recipient device over a network, wherein the second information includes a second link to the one or more images, and wherein the first link and the second link are different types of links.	In regard to Claim 12 
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 12) wherein the first information includes a web link to a shared album web page that includes the one or more images, (Schigel-Paragraph 34, the information to be shared is identified as a part or all of the content of a web page, Paragraph 71, a link may be sent to IM recipients ) the web link configured to cause a web page to be displayed on the first recipient device in response to user input selecting the web link, wherein the web link is a unique link that is different from links sent to other recipient users of the set of recipient users.	In regard to Claim 13
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 13) determining, by the device, one or more suggested images from a collection of stored images associated with a particular user associated with the device; (Fedorovskaya-Paragraph 138, select candidate digital image(s) step 810 can provide a user interface that can be used to present the candidate digital images ) causing a display of the one or more suggested images by the device; and receiving a selection of the one or more images from the one or more suggested images based on user input received by the device from the particular user.	
	In regard to Claim 15 
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 15)  wherein determining the one or more suggested images is based on determining sharing scores by the device for the stored images, ,(Fedorovskaya-Paragraph 62, A first analysis path is used to calculate a context familiarity score 220 providing an indication of the familiarity of the scene context for the digital image 201 to the person of interest 301. A second analysis path is used to calculate a person familiarity score 240 providing an indication of the familiarity of any persons pictured in the digital image 201 to the person of interest 301. A calculate interest level step 250 then determines the interest level 260 responsive to the context familiarity score 220 and the person familiarity score 240. )  wherein the sharing scores are based on, at least in part, comparing one or more characteristics of the stored images to one or more corresponding characteristics of the one or more images, and wherein determining the sharing scores for the stored images includes assigning magnitudes of sharing scores to the stored images based on amounts of persons depicted in the stored images who are also depicted in the one or more images.	In regard to Claim 16
Cropper-Fedorovskaya-Schigel disclosed (re. Claim 16) wherein the sharing scores are based on, at least in part, correlation between historical sharing activities and image features depicted in the one or more images, wherein the historical sharing activities are determined from general user sharing data describing historical sharing activities of multiple users (Schigel-Paragraph 208, suggested share content is determined based on a comparison of (1) one or more characteristics of content shared between members of the meta-community or between members and un-registered users of the meta-community and (2) one or more characteristics of the content identified by the first identification, and where the identification is performed by searching a database addressable by the remote data server that contains content previously shared between members of the meta-community or between members and un-registered users of the meta-community )           and particular user sharing data describing historical sharing activities of the particular user of the device, and further comprising: determining one or more suggested recipient determining a plurality of suggested recipients from the contact list of the first member) wherein the one or more suggested recipient users are determined based on recipient scores determined by the device for a plurality of users stored in a contact list associated with the particular user, wherein the recipient scores are based on, at least in part, comparing one or more determined content features of the one or more images to one or more content features of images previously shared by the particular user to one or more of the plurality of the users, wherein determining the set of recipient users includes receiving a selection of the set of recipient users from the one or more suggested recipient users.	In regard to Claim 17
Claim 17 (re. non-transitory computer readable medium) recites substantially similar limitations as Claim 1.  Claim 17 is rejected on the same basis as Claim 1.
In regard to Claim 20
Claim 20 (re. device) recites substantially similar limitations as Claim 1.  Claim 20 is rejected on the same basis as Claim 1.
 
Claim 6,7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US PGPUB 2014/0095637) further in view of Fedorovskaya (US PGPUB  2014/0002342) further in view of Schigel (US PGPUB 2009/0234876) further in view of  Zheng (USPGPUB 2015/0288632).
In regard to Claim 6 	Cropper-Fedorovskaya-Schigel disclosed (re. Claim 6) wherein the first information includes notification data to be displayed in a notification by the first Data in the tables 240 may additionally or alternatively store information about what portions of information were reviewed or not reviewed, Paragraph 131, tracking of the amount of the video or other media accessed by a recipient may occur in real time , Schigel- Paragraph 98, updating the sharing records wherein the partial or complete collection of the sharing records associated with a member may be provided to the member)   and 
While Cropper-Fedorovskaya-Schigel substantially disclosed the claimed invention Cropper-Fedorovskaya-Schigel did not disclose (re. Claim 6) wherein the first information includes one or more preview images corresponding to at least one of the one or more images.
Zheng Paragraph 45, Figure 3,Figure 6,Figure 10 disclosed wherein the user can first choose an identifier of the conversation group, such as an icon and a name of the conversation group, to release the target conversation message on the client of the messaging application.   Upon receipt of the user's choice on the conversation group identifier, the client of the messaging application calls a conversation window management module. The target conversation message may, for instance, include one or more images, texts, audio and video.
Zheng disclosed (re. Claim 6) wherein the first information includes one or more preview images corresponding to at least one of the one or more images. (Zheng-Figure 6, Paragraph 56, Paragraph 58,after receiving the access message, the terminals used by those members can generate an access option for access to the shared album to view the image according to the access message and display the access option (e.g., the access option 34) in the conversation window 30, e.g., near the image shown in the first display area 31)
The Examiner notes that while Zheng does not explicitly disclose a preview image corresponding to at least one of the one or more album images, the Zheng image in Figure 6 is equivalent to the claimed ‘preview image’ because the said Zheng image allows the invited recipient to infer the contents of the shared album images.
 Cropper,Fedorovskaya,Schigel and Zheng are analogous art because they present concepts and practices regarding sharing of images for a plurality of users based on image attributes.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Zheng into Cropper-Fedorovskaya-Schigel.  The motivation to combine would have been to implement image similarity thresholds and criterion and determine whether the image conforms to the preset criterion in order to ensure a higher degree of conformity of the images stored in the shared album and consider a limited capacity of the shared album so that the shared album can store as many different images as possible (Zheng-Paragraph 47 thru Paragraph 49) 	In regard to Claim 7
 Cropper-Fedorovskaya-Schigel disclosed (re. Claim 7) wherein the first information includes: a first link to an album data structure storing the one or more images; (Schigel-Paragraph 34, the information to be shared is identified as a part or all of the content of a web page, Paragraph 71, a link may be sent to IM recipients ) and one or more preview images corresponding to at least one of the one or more images. (Zheng-Figure 6, Paragraph 56, Paragraph 58,after receiving the access message, the terminals used by those members can generate an access option for access to the shared album to view the image according to the access message and display the access option (e.g., the access option 34) in the conversation window 30, e.g., near the image shown in the first display area 31)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (USPGPUB 2014/0095637) further in view of Fedorovskaya (USPGPUB  2014/0002342) further in view of Schigel (USPGPUB 2009/0234876) further in view of  Grosz (USPGPUB  2014/0193047) further in view of Sanders (USPGPUB 2013/0332856).
 
In regard to Claim 14
	While Cropper-Fedorovskaya-Schigel substantially disclosed the claimed invention Cropper-Fedorovskaya-Schigel did not disclose (re. Claim 14) wherein adding the one or more images to a shared album by causing an update of an album data structure to reference the one or more images,   wherein determining the one or more suggested images is based, at least in part, on whether the one or more suggested images depict a user that created the shared album.  
 	
 	Grosz disclosed (re. Claim 14) wherein adding the one or more images to a shared album by causing an update of an album data structure to reference the one or  Data added to the template fields by default is content that is originally supplied by the user, but retained by the system for reuse. Dynamic content are data provided dynamically by the user like new photos or other graphics, new structural elements inserted into the canvas such as an added photo slot, or new text entered into existing text fields either manually or through system innovation such as automatically adding captions to photos from photo metadata ) 
 	Cropper,Fedorovskaya,Schigel and Groz are analogous art because they present concepts and practices regarding sharing of images for a plurality of users based on image attributes.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Groz into Cropper-Fedorovskaya-Schigel.  The motivation to combine would have been to implement photo analysis on the plurality of images in the at least one data repository at the direction of the at least one user-operated computer,  and, generating an ordered project subsequent to execution of the use-case specific heuristics, at the direction of the at least one user-operated computer, wherein the ordered project comprises the plurality of images placed in a particular order and pre-processed for printing or other digital or physical distribution.(Groz-Paragraph 10) 
 	Sanders disclosed (re. Claim 14) wherein determining the one or more suggested images is based ( Sanders-Paragraph 120, the image sharing tools provide one or more visual indications that there is a new photo stream invitation and/or an update to an existing photo stream. This is shown in the photo stream menu 220 as the new photo stream is listed with a marking 245. Here, the marking 245 is a colored dot (e.g., blue dot) but other types of markings (e.g., textual markings) can be used to convey the same message. For instance, the "Photo Stream" tab 114 shows an icon 285 that is badged with a number 280. This number indicates that there is one new photo stream invitation   )   at least in part, on whether the one or more suggested images depict a user that created the shared album.  (Sanders-Paragraph 119, photo stream, and (3) a number that identifies the number of images in the photo stream. In addition, the menu 220 identifies the owner as it states that the photo stream is shared by "Emily Parker". In the illustrated example, the name of the owner is listed using a smaller font than the name of the photo stream. ) 
	Cropper,Fedorovskaya,Schigel and Sanders are analogous art because they present concepts and practices regarding sharing of images for a plurality of users based on image attributes.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Sanders into Cropper-Fedorovskaya-Schigel.  The motivation to combine would have been to provide different visual indications at multiple different levels to notify a user of a new photo stream invitation and/or an update to an existing photo stream.(Sanders-Paragraph 121)
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444